IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                DIVISION ONE
                     Respondent,
                                                No. 72406-1-
                v.

                                                UNPUBLISHED OPINION
MICHELLE BACKSTROM,

                     Appellant.                 FILED:
                                                          JUL 1 3 2019

      Per Curiam — Michelle Backstrom appeals from the judgment and

sentence entered after she pleaded guilty to second degree murder. The State

concedes that Backstrom's prior conviction for vehicular homicide was incorrectly

scored as a violent offense, resulting in an erroneous offender score and

standard range. We accept the State's concession and remand for resentencing.

      Remanded for resentencing.


             FOR THE COURT:                  TKcAcy j<S



                                                                             on

                                                                                    m




                                                                              GC




                                                                              CD